ORDER
Upon consideration of the favorable recommendation of the State Board of Law Examiners for admission to the Bar of Maryland of David Paul Caravaggio, it is this 10th day of December, 1992
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendation of the State Board be, and it is hereby, adopted, and it is further
ORDERED that the said applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.